MEMORANDUM**
Cline was charged with three counts of possessing a firearm in violation of 18 U.S.C. § 922(g). Cline filed a motion to suppress evidence on the basis that the underlying arrest for reckless driving was unlawful and a motion to dismiss the indictment on the grounds that 18 U.S.C. § 922(g) is an unconstitutional infringement on his right to bear arms. The district court denied the motions and Cline was sentenced to forty-one months of incarceration and three years of supervised release. Cline appeals. For the reasons stated below, we affirm.
Pursuant to Idaho Code § 49-1405(1)®, officers have authority to arrest individuals for reckless driving under their felony arrest powers. Cline argues that the officers did not have probable cause to arrest him for reckless driving. The officers had probable cause to arrest Cline if the facts and circumstances were sufficient to warrant a prudent person to believe Cline had committed or was committing an offense. Beck v. Ohio, 379 U.S. 89, 91, 85 *251S.Ct. 223, 13 L.Ed.2d 142 (1964); United States v. Thomas, 835 F.2d 219, 222 (9th Cir.1987).
Reckless driving occurs when a person drives “carelessly and heedlessly or without due caution and circumspection, and at a speed or in a manner as to endanger or be likely to endanger any person or property.” Idaho Code § 49-1401(1). Speed coupled with other factors-not necessarily conduct-such as icy roads, narrowness of the road, sharp curves, school zone, residential neighborhood, etc. are elements of a reckless driving offense in Idaho. State v. Hanson, 92 Idaho 665, 448 P.2d 758, 760 (Idaho 1968); State v. Pruett, 91 Idaho 537, 428 P.2d 43, 46-47 (Idaho 1967). The testimony established not only excessive speed through two-lane residential streets with uncontrolled and controlled intersections and cars on either side of the street, but also such additional circumstances as would satisfy the reckless driving statute, such as “burning rubber” and an exhibition of a “body roll” as Cline turned a corner. See Hanson, 448 P.2d at 760. Moreover, Cline was driving anywhere from twenty to forty miles above the speed limit through residential, commercial, and school zones. It was possible for Cline to endanger someone in the school zone since school grounds are likely to have children playing on the grounds, whether school is in session or not. The risk is heightened when school is not in session because crossing guards are not available to facilitate the safe crossing of children through traffic areas. Based on the satisfaction of these additional factors, the evidence at the suppression hearing established that Cline’s arrest for reckless driving was supported by probable cause.
Although the search of the truck bed was not conducted pursuant to a policy on inventory searches, discovery of the guns was inevitable because the truck had to be impounded and therefore, they would have been discovered through lawful means. See, e.g., United States v. Mancera-Londono, 912 F.2d 373, 375 (9th Cir. 1990).
Finally, Cline’s Second Amendment argument to dismiss the indictment on grounds that 18 U.S.C. § 922(g)(9) is unconstitutional must be rejected under Hickman v. Block, 81 F.3d 98 (9th Cir. 1996), United States v. Hancock, 231 F.3d 557 (9th Cir.2000), and Silveira v. Lockyer, 312 F.3d 1052 (9th Cir.2002).

AFFIRMED.


 This disposition is not appropriate for publication and may not cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.